 

Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. THE OMISSIONS HAVE BEEN INDICATED BY “[***].”

 

Agreement No.:

 

 

 

 

 

 

Yunnan Unicom Electronic Sales Platform

Construction and Operation Cooperation

Agreement

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Parties Signing the Agreement

 

[China United Network Communications Limited Yunnan Branch]

 

and

 

[Shanghai Jiuge Information Technology Co., Ltd.]

 

Date of Signing of Agreement

 

[09] [07] [2019]

 

 

--------------------------------------------------------------------------------

 

 

Party A: China United Network Communications Limited Yunnan Branch

 

Person-in-charge: Yang Yunlin

 

Registered Address: China Unicom Tower, 51 Jiangbin West Road, Wuhua District,
Kunming

 

Telephone: 0871-68168828

 

Contact Person: Wan Wen

 

Party B: Shanghai Jiuge Information Technology Co., Ltd.

 

Legal Representative/Person-in-charge: Li Ping

 

Registered Address: Unit 2762, 2F, 3 Xuanhua Road, Changning District, Shanghai

 

Telephone: 021-32577007

 

Contact Person: Mao Junyi

 

Whereas:

 

1)

Party A is a legally operating, state-authorised telecommunications services
company incorporated in accordance with the laws of the People’s Republic of
China, and operates the telecommunications networks covering the areas under
this Agreement;

 

2)

Party B has the qualifications and capabilities to construct and operate the
services set out in this Agreement.

 

Party A and Party B (hereinafter referred to as the “Parties”) agree to the
following terms and conditions for the construction and operation of Party A’s
telecommunications services under this Agreement in accordance with the relevant
provisions of the laws and regulations of the People’s Republic of China and the
regulatory requirements of the telecommunications industry:

 

Chapter 1 Representations and Warranties

 

Article 1   Party A agrees and warrants that, as the independent contract
entity, it has legally handled the legal procedures required for the operation
of the telecommunications services under this Agreement.

 

Article 2   Party B agrees and warrants that, as the independent contract
entity, it has legally handled the legal procedures required for the operation
of the telecommunications services under this Agreement. If its behaviour is in
conflict with the law, Party B shall bear the responsibility arising therefrom.
Party B warrants to accept the normative requirements formulated by Party A on
the business system, service regulations, tariff standards, publicity programmes
and preferential policies related to the construction and operation of the
services under this Agreement. It agrees that Party A has the right to
independently revise the above normative requirements. The revised normative
requirements shall be implemented on the effective date determined by Party A.

 

 

--------------------------------------------------------------------------------

 

 

Chapter 2 Scope and Area of Construction and Operations

 

Article 3   Party A shall authorise Party B to construct and operate Party A’s
services (“Scope of Services for Construction and Operations”) as set out below:

 

(I) Details and Objectives of the Construction:

 

The Yunnan Unicom Electronic Sales Platform shall be a nationwide
customer-centric, integrated online and offline sales platform created by
grouping together the high-quality business capabilities, traffic and resources
provided by Yunnan Unicom, the internet partners and the professional platform
operators. The Platform stimulates potential consumer demand by integrating
third-party partners’ user traffic resources to drive sales growth in business
capabilities. At the same time, the Platform shall make use of the deep
cooperation and innovation with leading internet partners as the value base to
attract and agglomerate business partners and mass users to participate in
business innovation. This shall transform Yunnan Unicom from “Network + Basic
Telecommunications Business Operations” to “Network + Basic Business + Resource
Capabilities Operations” and construct a competitive nationwide electronic sales
platform ecosystem in the industry.

 

(For details, see Annex 1: Platform Construction and Development Framework
Agreement)

 

(II) The types of services to be operated include, but are not limited to:

 

Call charges and traffic, phone plans, number cards, broadband, smart home, Big
Data, IoT cards, IDC (cloud-related), financial insurance, internet channel
rights, Yunnan local specialties rights, among others

 

(III) Forms of services:

 

1. New user network access;

 

2. Product promotions and sales;

 

3. Customer service and retention.

 

 

--------------------------------------------------------------------------------

 

 

(IV) Resource authorisation:

 

User communication service number, SIM cards, value cards, communication
terminal, negotiable instruments, end user credit, physical objects for
marketing activities and customer service, and job numbering and system
authorisation for Party A’s service support system.

 

(V) Touchpoint authorisation:

 

Party A authorises Party B to operate the flagship stores of Yunnan Unicom
Tmall, Yunnan Unicom Jingdong and Yunnan Unicom Pinduoduo. Party A has paid the
security deposits for all the outlets, which also incur annual fees. Party A has
paid the annual fees for 2019. Thereafter, the annual fees shall be paid by
Party B as Party A shall no longer be liable for them. During the term of the
cooperation, Party B shall be responsible for the cost of running the outlets as
Party A shall no longer be liable for them.                                    
                                                              

 

Article 4   Article The geographical scope of Party B’s operations under this
Agreement (“Authorised Areas”) is: Nationwide

 

Article 5   Party A authorises Party B to use Party A’s VI within the scope of
its service operations under this Agreement. Party B must construct the Platform
webpage in accordance with Party A’s relevant specifications.

 

Article 6   Party B warrants to fulfil the business conditions necessary as the
authorised agent for Party A’s services, including but not limited to the
locations and areas of the business premises, power supplies, internet access
and business equipment such as computers, printers, scanners, photocopiers, and
so forth.

 

Article 7   Party B shall not assign or transfer all or part of the agency
matters under this Agreement to any other third parties in any way. Otherwise,
Party A reserves the right to unilaterally terminate this Agreement and the
cooperation with Party B. Consequently, Party B shall return to Party A all the
proceeds obtained as a result of the assignment or transfer and compensate Party
A for all losses it suffered.

 

Article 8   The qualifications of Party B for the construction and operation
under this Agreement is exclusively for the cooperation.

 

Chapter 3 Funds Settlement

 

Article 9   The business expenses incurred in the agency services under this
Agreement shall be charged by Party B to the customer and settled in the manner
agreed by China Unicom’s fund collection service. For details of the settlement
process, please refer to Annex 2 to this Agreement “China Unicom Agency Funds
Collection Service and Customer Acceptance Agreement”.

 

 

--------------------------------------------------------------------------------

 

 

Article 10   Party B warrants that all platform construction and operation
expenses shall be borne by Party B (the working capital invested shall not be
less than RMB 50 million). The costs of investment include the following
components: operational personnel expenses, platform construction hardware and
software costs, service promotion expenses and service investment funds.

 

Article 11   Party B warrants that the Platform shall be open to the public
during the term of the cooperation. In the case of customers and products not
converted by Party B, it shall not participate in the Platform revenue sharing.
The Parties warrant to share the Platform service revenues and jointly address
the Platform’s market competition. Based on the consultations between the
parties, the Platform service revenue sharing shall be proportioned as follows:

 

Rule Table for Nationwide Electronic Sales Platform Revenue Sharing

Type of

Cooperation

Service Capabilities

Yunnan

Unicom

Shanghai

Jiuge

Remarks

 

Phone purchase, phone plans

and financial instalments

 

 

1. Communication service revenue refers to the commission obtained from selling
communication services through the Platform.

 

Number

Wang Ka

       

Card

Services

Bing Ji Ling

    2. Commissions from sales within the Province shall be paid according to the
Universal Commission Rules.

Communication

services

 

Single

Broadband

[***]% [***]%    

New

Broadband

Installation

Integrated

Broadband

    3. Commissions from sales outside the Province shall be based on the
commission rules signed.

 

 

Terminals, smart devices,

etc.

   

 

Non-

communication

services

Rights
(Pu Er Cha, Xian Hua Bing,

San Qi, etc.)

[***]% [***]% Non-communication service revenue refers to the margin obtained by
selling non-communication services  

Financial Insurance

     

 

 

--------------------------------------------------------------------------------

 

 

Article 12   In order to implement the national policy of “replacing business
tax with value-added tax” policy requirements, Party B shall promptly notify
Party A of Party B’s taxpayer qualifications and applicable tax rates. If there
are changes to Party B’s taxpayer qualifications and/or the applicable tax
rates, Party B shall notify Party A in writing at least 45 days before the
change takes effect.

 

Article 13   Party A shall pay Party B the Platform service revenue-sharing
commission fees. The applicable tax rate of Party B shall be the tax rate of the
special VAT invoice issued by Party B to Party A.

 

Article 14   The Parties shall pay the Platform service revenue-sharing
commission by monthly settlement. Before Party A pays Party B the service
revenue-sharing commissions, Party B must issue a special VAT invoice to Party A
in accordance with the relevant laws and regulations of the State.

 

Article 15   Party B shall submit the special VAT invoice to Party A within 10
days from the date of its issue in accordance with this Agreement. Party B shall
be responsible for the replacing the invoice and the losses incurred by Party A
should Party B fail to deliver the invoice within the prescribed time limit and
cause Party A to not complete the invoice certification on time.

 

Article 16   If Party B fails to provide the special VAT invoice or if the
special VAT invoice provided does not comply with the terms of this Agreement,
Party A reserves the right to suspend payment of the Platform service
revenue-sharing commissions to Party B. Party B shall be liable for all losses
arising therefrom.

 

Article 17   After Party A has received the invoice issued by Party B and if
Party B has not violated the terms of this Agreement, Party A shall pay Party B
the Platform service revenue-sharing commission fees within 30 days.

 

Article 18   After the expiration or termination of this Agreement, Party A
shall continue to pay Party B the remaining platform revenue-sharing commissions
based on Party A’s Platform revenue-sharing commission settlement method for
which funds settlement data of the Parties remains to be generated. Party B
shall issue a true and valid invoice in accordance with national regulations and
Party A’s requirements.

 

Article 19   After the termination upon expiration or early cancellation of this
Agreement, Party A shall pay the outstanding Platform revenue-share commission
fees to Party B within three months from the date of termination or cancellation
of this Agreement. The payment method shall remain unchanged, unless otherwise
agreed to by the Parties.

 

 

--------------------------------------------------------------------------------

 

 

Chapter 4 Security Deposit

 

Article 22   The total amount of security deposit for the agency service under
this Agreement is RMB 50,000.00 yuan (Fifty thousand yuan). Party B shall pay
Party A in full by way of transfer within 15 days after the effective date of
this Agreement. At the same time, Party B shall not pass on the security deposit
expenses to the customers.

 

Party A’s collection account information:

 

Account name: China United Network Communications Limited Yunnan Branch

 

Bank: [____]

 

Account No.: [____]

 

Party B’s account information:

 

Account name: Shanghai Jiuge Information Technology Co., Ltd.

 

Bank: [____]

 

Account No.: [____]

 

Article 23   Party A may adjust Party B’s security deposit according to the
change in the scope of Party B’s agency service, performance appraisal results,
customer service quality and other regulatory requirements. If Party A requests
Party B to increase the security deposit, Party B shall pay it in full within
the time limit specified by Party A in its written notice.

 

Article 24   If Party B violates the provisions of this Agreement, violates
Party A’s administrative regulations, or/and causes Party A to suffer losses,
Party A reserves the right to deduct part or all of Party B’s security deposit.
Party A shall have the right to deduct from the security deposit directly the
monies, liquidated damages, and damage compensation that Party B owes to Party A
and for the channel expansion service fees.

 

Article 25   After deducting part or all of the security deposit of Party B,
Party A shall notify Party B of the reason for the deduction and the amount.
Party B shall make up for the shortfall in security deposit within 15 days from
the date of receipt of Party A’s notice.

 

Article 26   After the termination upon expiration or the early cancellation of
this Agreement, Party B shall settle the relevant expenses in full and return
the materials and information provided by Party A and hand over the customer
data to Party A. Party A shall deduct the amount owed by Party B (including but
not limited to the expenses incurred by Party B during the performance of this
Agreement that Party B has yet to pay, liquidated damages and other amounts that
Party A is entitled to deduct according to this Agreement and its Annex) and all
receivables and payables between Party A and Party B shall be settled in full,
whereupon the remaining security deposit (if any and without interest) shall be
returned to Party B.

 

 

--------------------------------------------------------------------------------

 

 

Chapter 5      Party A’s Rights and Obligations

 

Article 20   Party A has the right to adjust the channel expansion service fee
and channel support cost policies according to changes in the relevant national
polices, market competition situation, technological progress, service or
product updates, and so forth. The adjusted policies shall be deemed as an
effective part of this Agreement. The adjusted policies shall be implemented as
of the effective date determined by Party A. Party A shall promptly notify Party
B the relevant policies have been adjusted.

 

Article 21   Party A has the right to supervise and inspect Party B’s
implementation of the registration of customers’ true identity information and
the protection of personal data of customers in accordance with the relevant
regulations of the State Administration for the industry. For details of the
terms, please refer to Annex 3 to this Agreement, “Requirements and Agreement
related to China Unicom Agencies’ Implementation of ‘Protection of Personal Data
of Users’ and ‘Registration of Users’ True Identity Information’”.

 

Article 22   Party A has the right to instruct Party B to operate various
service activities under this Agreement, and to supervise and inspect Party B’s
marketing activities, customer service quality, and implementation of tariff
standards on a regular or irregular basis. Party A has the right to
independently formulate and adjust relevant normative requirements and appraisal
methods. These shall be used to appraise the status of completion of the service
development objectives and performance warranted by Party B and the various
indicators such as Party B’s service capabilities, development of customer
quality, service quality, creditworthiness and payment speed. Party A has the
right to adjust the agency qualification level of Party B according to the
appraisal results and take corresponding reward and punitive measures.

 

Article 23   Party A authorises Party B to use Party A’s corporate image, brand
and other logos in the business premises as stipulated in Article 5 of Chapter 2
of this Agreement during the term of this Agreement. If Party B goes beyond the
scope of authorised use or fails to use them in the manner prescribed by Party
A, Party A has the right to demand Party B for rectification within a time
limit. If Party B fails to rectify it as required, Party A has the right to
punish Party B and unilaterally terminate the cooperation and reserves the right
to pursue legal responsibility.

 

Article 24   If Party B violates the policies and/or systems formulated by Party
A in connection with the agency service under this Agreement, Party A has the
right to deduct the penalties, compensations and/or other amounts from the
corresponding Platform revenue-sharing commissions in accordance with the
provisions of the relevant policies and systems and/or the relevant terms of
this Agreement and its Annexes.

 

 

--------------------------------------------------------------------------------

 

 

Article 25   Party A shall ensure that the existing customers developed by Party
B use China Unicom’s communication service during the term of the Agreement and
provide services that meet the quality standards stipulated by the national
communications authority.

 

Article 26   Party A is obliged to pay the Platform revenue-sharing commissions
to Party B in accordance with the terms of this Agreement.

 

Article 27   Party A shall provide Party B with the necessary marketing, service
and technical support for the performance of the service operations under this
Agreement and the corresponding training and/or publicity materials required to
promote the agency service.

 

Article 28  Party A shall, in accordance with Party B’s scope of operation of
the services, assist Party B with the job numbering for the business system and
business support system, configure corresponding authorisation, and be
responsible for providing Party B with training on the relevant service
specifications, handling procedures, and system operations.

 

Article 29   Party A shall promptly provide Party B with the latest tariff
standards, tariff policies and promotion activities and plans for the service
operations under this Agreement.

 

Article 30   Party A is responsible for the connection and interface of the 31
Provincial number card and contract services.

 

Article 31  Party A warrants that all information associated with the work
contents of Party B, including but not limited to Party A’s corporate and
product background, submitted to Party B is true, accurate and legal. If the
materials submitted by Party A are inaccurate, etc., any consequences arising
therefrom shall be borne by Party A.

 

Chapter 5 Party B’s Rights and Obligations

 

Article 32   Party B must abide by the laws and regulations of the China and the
rules and regulations of the competent authorities of the telecommunications
industry. Party B shall actively maintain Party A’s corporate image and
corporate reputation, obey Party A’s service operation guidance and management,
strictly abide by the various business management regulations and service
management standards formulated by Party A, and actively cooperate with Party
A’s market service activities.

 

Article 33   Party B is responsible for the planning, construction, promotion,
and basic operation management of Party A’s Electronic Sales Platform, including
product assistance planning, event planning, product selling point and packaging
design, product management, solicitation, data analysis, page design, event
promotion material design, solicitation and promotion, marketing activities,
operation management, professional e-commerce online shopping guide and customer
service, ordering and account opening support and other operational contents.

 

 

--------------------------------------------------------------------------------

 

 

Article 34   Party B is responsible for the systematic optimisation of the
Electronic Sales Platform, including but not limited to marketing promotion,
purchasing processes, product demonstrations, among others, to improve
conversion rate and user satisfaction.

 

Article 35   When Party B opens a promotion account for Party A, Party A shall
provide the necessary cooperation and qualification materials, including but not
limited to the photocopy of Party A’s business license and its electronic
version, photocopy of the legal person’s identity card and its electronic
version, original and scanned copies of the trademark authorisation for the
promotion of the respective brand models, original and scanned copies of digital
letter of commitment, among others.

 

Article 36   Party B shall determine the launch strategy for each launch
platform according to the promotion needs for the launch.

 

Article 37   Party B shall timely analyse the bidding data for festive
activities and daily marketing, timely evaluate the launch effect and formulate
optimisation strategies so as to achieve the best for festive and daily
marketing.

 

Article 38   Party B shall provide a preliminary draft of the key content
related to the brands, which shall be officially published after Party A has
confirmed in writing. Party B must ensure that the content published does not
constitute infringement or violation of the advertising laws.

 

Article 39   In order to increase the turnover of the products and services on
the Electronic Sales Platform , Party B shall utilise the resources of its
partner merchants and the locally developed alliance merchants, cross-border
partners, communication industry partners and electronic sales platforms to
integrate the marketing, promote Party A’s brands and products, achieve the
mutual complementariness of brands, channels, users, resources, activities,
among others, between e-commerce and operators, achieve a win-win situation, and
increase the order volume.

 

Article 40   Staff dispatched by Party B to Party A’s sites shall be responsible
for the construction, operation and marketing of the Platform. Party A shall
provide the necessary work environment for Party B’s staff to ensure the smooth
completion of construction, operation and marketing.

 

Article 41   Party B shall, in relation to the goods being sold and various
activities carried out, make necessary service regulations and descriptions,
disclaimers and FAQs on the relevant pages and prepare customer service
instruction manuals. Customer service personnel shall conduct pre-sales
consultation, after-sales processing of user consultations, complaint handling
and other customer service support tasks, promptly confirm and answer questions
raised by users, shopping guide teams and customer service teams, update and
maintain customer service instruction manuals.

 

 

--------------------------------------------------------------------------------

 

 

Article 42   Construction of warehouse for goods held in trust: Party A shall
entrust Party B to manage the communication terminals, USIM cards, invoices,
network access agreements, unified packaging supplies and other goods and
articles. Party B shall classify and establish a warehouse for the goods held in
trust and establish rules for the receipt and delivery of goods into and out of
the warehouse strictly in accordance with the relevant regulations and
requirements of Party A. Inventory reconciliation shall be carried out on a
monthly basis. If there is any loss or damage, Party B shall be liable for
compensation according to the existing sales price.

 

Article 43   Party B is responsible for the overall planning and implementation
of the online and offline promotions of the Electronic Sales Platform. Party A
may respond to such plans. Party B’s promotion and solicitation plans shall
include the promotion channels and services that it purchases from external
parties, as well as promotion channels and services that Party B owns or
operates independently.

 

Article 44   Upon completion of the service operations within the scope of this
Agreement, Party B shall have the right to require Party A to pay the Platform
service revenue-sharing commissions in accordance with the terms of this
Agreement. Party B is obliged to provide Party A with true and valid invoices in
accordance with the State regulations and Party A’s requirements, and at the
same time bear the corresponding taxes and fees.

 

Article 45   Party B is obliged to ensure the authenticity of the customers it
develops. In other words, the customers that Party B develops are truly willing
to use Party A’s telecommunications network and products and that they fully
understand all the contents of the telecommunications products and services
provided by Party A. In accordance with Party A’s requirements, Party B is
obliged to provide service and maintenance to the customers it develops when
they use Party A’s telecommunications network and products.

 

Article 46   Party B shall properly advertise and promote Party A’s related
business and services and shall not mislead customers or make false statements
in any way. Without the prior written consent of Party A, Party B shall not make
any promises or guarantees to the customers beyond the policies formulated and
published by Party A. It shall not bind and/or cause Party A to assume any
obligation other than the telecommunication service contract in any way.

 

Article 47   Party B guarantees that its agency service implements Party A’s
pricing policy, preferential tariff policies and other marketing and service
policies. Party B shall not arbitrarily change the scope and standards of the
policies formulated by Party A, nor shall it quote or charge fees to customers
in any form for items other than the officially announced price list.

 

 

--------------------------------------------------------------------------------

 

 

Article 48   The marketing activities to be carried out by Party B for the
service operation shall be reported to Party A for review and approval
beforehand and shall be carried out only after Party A has given the written
consent and the relevant administrative procedures are completed.

 

Article 49   Apart from those attributable to Party A, Party B shall promptly
notify Party A to take necessary measures to avoid or reduce losses for
customers with arrears. At the same time, Party B shall be responsible for
collecting the arrears from the customers.

 

Article 50   Party B shall abide by the user personal data protection
regulations and the real-name system regulations formulated by Party A. For
details, see Annex 3”Requirements and Agreement related to China Unicom
Agencies’ Implementation of ‘Protection of Personal Data of Users’ and
‘Registration of Users’ True Identity Information’”.

 

Article 51   Party B is obliged to cooperate in the prevention and elimination
of communications information fraud. If a communications information fraud is
suspected to have been committed, it shall retain the relevant records and
report to Party A in a timely manner, provide relevant clues, and cooperate with
Party A in its investigation.

 

Article 52   During the term of the Agreement, Party B shall not make
unauthorised changes to or transfer any of the operational resources used to
undertake the agency service under this Agreement, including but not limited to
the business zones and area, without the prior written permission of Party A.

 

Chapter 6 Intellectual Property Rights

 

Article 53   No party shall use or permit third parties to use the other party’s
trademarks, service marks or logos, other intellectual property rights
(including English words, typefaces or parts of their names) and trademarks,
service marks or logos and other legal rights similar thereto, without the prior
written consent of the other party.

 

Article 54   Party B guarantees that the stationery, advertisements, promotional
texts or other items and documents printed with the brand name, trademark,
service mark or logo of Party A (Chinese and English) obtained with the consent
of Party A shall be used only for the service as stipulated in this Agreement.

 

Article 55   Party B shall not disclose any undisclosed materials and
information (including but not limited to confidential information / commercial
information) related to Party A and its business obtained in the course of its
contracting and business processes to any third party or for other purposes
unrelated to this Agreement, without the prior written consent of Party A.

 

 

--------------------------------------------------------------------------------

 

 

Article 56   After Party B warrants to complete the development of the Platform,
the Parties shall jointly operate and use it. Upon expiration of the term of the
cooperation, Party B shall transfer the platform source code to Party A. For the
purpose of fulfilling this Agreement during its term, the information, materials
or facilities obtained by Party B for the creation, production, conception,
facilitation or origination of intellectual property rights such as the
[Software Works] other than the platform source code, all global rights,
ownership and interests of the said intellectual property rights shall be owned
by Party A and Party B.

 

Chapter 7 Liability for Breach of Agreement and Damages

 

Article 57   Failure by either party to perform any of the terms of this
Agreement shall be deemed a breach of the Agreement. The defaulting party shall
bear the corresponding liability for breach of Agreement in accordance with this
Agreement and the relevant terms of its Annexes.

 

Article 58   For the breach of agreement by either party that results in the
termination of this Agreement or the loss of the abiding party, the abiding
party has the right to demand the defaulting party to compensate them for all
losses (including economic losses, loss of goodwill, etc.). The liability for
breach of Agreement shall not be released as a result of the termination of this
Agreement.

 

Article 59   Party B shall be deemed to have breached the Agreement if any of
the following circumstances arises:

 

(I) Failure to handover Party A’s business payments on time, delaying or
withholding the money collected from the customers on behalf of Party A;

 

(II) Failure to top up the prepaid business deposits or pay up on time on time
to restore the credit line;

 

(III) Failure to pay or top up the security deposit within the time limit;

 

(IV) Inducing or deceiving customers to re-access the network after they have
left it, or disguising a customer communication act to deceive Party A and
illicitly obtain the channel expansion service fee;

 

(V) Failure to comply with the regulations or the terms by handling and
activating services for customers without authorisation, including illicitly
taking away terminals and SIM cards, resulting in the loss of income and
settlement losses of Party A;

 

 

--------------------------------------------------------------------------------

 

 

(VI) Embezzlement or misappropriation of funds or materials of Party A or the
customers;

 

(VII) Unauthorised use of the service support system job numbering for other
services without the consent of Party A;

 

(VIII) Operation of counterfeit or illegal products, or forcing customers to
purchase non-Party A products;

 

(IX)      Transfer of all or part of the rights and/or obligations under this
Agreement to any third party without the prior written consent of Party A;

 

(X) Unilateral termination of its Party A agency services without the written
consent of Party A;

 

(XI) Violation of Party A’s business and service regulations, which resulted in
major customer complaints or media exposure and caused adverse effects on Party
A;

 

(XII) Failure to register the customer’s true identity information and / or
perform customer data protection work requirements, submitting false reports,
concealing customer data, deceiving customers or disclosing customer data;

 

Article 60   Should Party B breach the Agreement, Party A shall have the right
to impose punitive measures, including the suspension of acceptance of service
job numbers and the corresponding authorisation, delivery of goods and payment
of the Platform service revenue-sharing commissions, according to the nature and
impact of Party B’s breach of Agreement and the losses incurred by Party A, or
unilaterally cancel this agreement and have Party B liable for the losses.

 

Article 61   Should Party B breach this Agreement and cause losses to or
disputes with third parties, any resolution thereof that results in Party A
having to assume any responsibility shall be compensated for by Party B in full.

 

Chapter 8 Force Majeure

 

Article 62   In the event of a force majeure event as stipulated by law, this
Agreement shall be suspended automatically. The performance of this Agreement
shall resume from the date the force majeure even is relieved and the term of
this Agreement shall be extended accordingly. The party that encounters the
force majeure shall provide the other party to the Agreement with the proof of
force majeure issued by the relevant authority within five working days after
the end of the force majeure event. Upon the occurrence of force majeure, the
Parties are exempted in part or in full of the effects of force majeure on the
performance of the Agreement. The party will not be absolved of its
responsibilities if it had delayed its performance prior to a force majeure
event.

 

 

--------------------------------------------------------------------------------

 

 

Chapter 9 Agreement Revision, Cancellation and Termination

 

Article 63   If Party B intends to cancel all or part of the resources of the
business activities provided under this Agreement, it shall notify Party A in
writing three months in advance, failing which Party A shall be entitled to
deduct the Platform service revenue-sharing commissions of Party B.

 

Article 64   Except as otherwise provided in this Agreement, Party A shall have
the right to unilaterally terminate this Agreement and require Party B to
compensate for the corresponding losses if any of the following circumstances
occurs:

 

(I) Party B fails to abide by Party A’s universal tariff standards and policies
or violates Party A’s service standards and market promotion rules;

 

(II) Party B is in or likely to be in a state of significant changes in
personnel, financial and/or operational conditions, and is no longer able to
properly perform its operational obligations under this Agreement;

 

(III) Party B has violated State laws and regulations and caused losses and
adverse effects to Party A;

 

(IV) Party B fails to rectify its other breaches of the Agreement despite Party
A’s written notice.

 

Article 65   Within 15 working days from the expiration or termination of this
Agreement, Party B shall return all the data and materials (including but not
limited to all originals, photocopies, reproductions and copies of customer
information, income data, market analysis, business models, promotional
advertisements, service agents, and relevant materials, as well as invoices,
acceptance of official seals, agency qualification documents, etc. recorded on
paper, film, optical disk, computer hard disk, etc. by means of writing,
electronic, photo, audio and video, etc.) held by it for the agency service
under this Agreement to Party A or its designated third party. Within 15 working
days from the expiration or termination of this agreement, Party B shall
complete the dismantling or removal of Party A’s logo in the business premises
as stipulated in Article 5 of Chapter 2 of this Agreement.

 

Article 66   Upon the termination or early cancellation of this Agreement, if
Party A appoint a third party to provide follow-up services to the customers
developed by Party B, Party B shall guarantee that all customer data will be
transferred to the third party within 10 working days from the date of
termination or cancellation of this Agreement.

 

Chapter 10 Settlement of Disputes

 

Article 67   The Parties agree that every effort will be made to resolve all
disputes between the Parties arising from or in connection with this Agreement.
If the negotiation fails, either party has the right to file a lawsuit in the
People’s Court with the jurisdiction in the domicile of Party A.

 

 

--------------------------------------------------------------------------------

 

 

Chapter 11 Notification and Confirmation

 

Article 68   Any notification or other communications under this Agreement shall
be made in writing by any party and delivered to the other party: (1) in person;
(2) by fax; (3) by express mail; (4) by registered mail; or (5) by email, with
the date of receipt by the other party deemed the date of delivery.

 

Article 69   The Parties agree that after Party A’s notification is delivered,
Party B will confirm with Party A by e-mail and after Party B’s notification is
delivered, Party A will confirm with Party B by e-mail. If the notification of
either party is delivered to the other party and the notified party does not
confirm it, it shall be deemed as a breach of Agreement.

 

Chapter 12 Effectiveness and Renewal of Agreement and Miscellaneous

 

Article 70   This Agreement is valid for 3 years from the date of signature and
affixation of the official seals of the legal representatives or authorised
representatives of the Parties or their contract seals. Upon the expiration of
this Agreement, if the Parties intend to continue with the cooperation, they
shall sign a separate agreement for the renewal.

 

Article 71   During the term of this Agreement, if State laws, regulations and
policies affect the implementation of the relevant provisions of this Agreement,
the Parties shall make corresponding adjustments in accordance with relevant
State regulations.

 

Article 72   Matters not covered in this Agreement shall be determined by
consultations between the Parties and a separate supplemental agreement shall be
signed.

 

Article 73   All Annex and Supplemental Agreements to this Agreement are an
integral part of this Agreement and have the same legal effect as the main text
of this Agreement. In the event of any conflict or inconsistency between this
Agreement and the Supplemental Agreement, the Supplemental Agreement shall
prevail.

 

Article 74   This Agreement shall be executed in 4 copies, each party retaining
2 copies thereof, all of which shall have the same legal effect.

 

 

--------------------------------------------------------------------------------

 

 

Annexes:

 

 

1.

Platform Construction and Development Framework Agreement

 

 

2.

China Unicom Agency Funds Collection Service and Customer Acceptance Agreement
(Prepaid Business Deposit Model)

 

 

3.

China Unicom Agency Funds Collection Service and Customer Acceptance Agreement
(Credit Model)

 

 

4.

Requirements and Agreement related to China Unicom Agencies’ Implementation of
‘Protection of Personal Data of Users’ and ‘Registration of Users’ True Identity
Information’

 

 

 

 

 

 

 

 

 

 

 

Party A:  China                   Co.,

Ltd.              Branch

   

Party B:        Shanghai Jiuge

Information Technology Co.,

Ltd.  

       

Signature of Representative:

 

Signature of Representative:

                 

Date:  DD MM YY

 

Date:  DD MM YY

 

 

--------------------------------------------------------------------------------

 

 

Annex 1 Platform Construction and Development Framework Agreement

 

 

Project Name: Yunnan Unicom Electronic Sales Platform

 

Party A (Customer) : China United Network Communications Limited Yunnan Branch

 

Party B (Supplier) : Shanghai Jiuge Information Technology Co., Ltd.

 

Place of Signing: Kunming City

 

This Agreement is entered into by and between the Parties after consultations
for the Yunnan Unicom Electronic Sales Platform.

 

 

 

I. Scope and Details of the Development

 

 

1.

Party B is responsible for the design and development of the platform system,
"Yunnan Unicom Electronic Sales Platform".

 

 

2.

After the development is completed, Party B is responsible for the platform
software deployment, commissioning and training.

 

 

3.

After the platform is launched, Party B is responsible for platform operation
and maintenance support.

 

 

4.

Party A will provide the necessary server and bandwidth resources at the
location of the platform project. The daily maintenance of the site and servers
shall be undertaken by [Party A] at its expense. Party B will employ the
maintenance personnel and pay their salaries.

 

 

5.

After the platform development is completed, [Party A] will own the [platform
hardware and software] while the developer, Party B, will own the
platform-related intellectual property rights.

 

(The specific details will be discussed separately by the Parties)

 

 

--------------------------------------------------------------------------------

 

 

II. Progress of Research and Development and Deliverables

 

Party B will complete all service processes of the platform system (Yunnan
Unicom Electronic Sales Platform) under this Agreement within 2 months after the
contract is signed, that is, before August 31, 2019. Once all service processes
have been qualified, the operation will go online.

 

III. Rights and Obligations of the Parties

 

1. Party A’s rights and obligations

 

(1) Party A has the right to supervise the implementation of the entire project
in accordance with this Agreement and the relevant Annexes, and to review the
completion quality of the project;

 

(2) Party A has the right to request Party B to provide project reports and
other related materials in accordance with this Agreement and the terms of the
relevant Annexes;

 

2. Party B’s rights and obligations

 

(1) Party B has the right to request Party A to provide the necessary technical
interface for Parties’ system connection under the premise of ensuring quality
and completing development according to the terms of the Agreement;

 

(2) Party B guarantees that if it is necessary to use/reference third-party
materials for the purpose of this Agreement, it shall legally obtain the license
from the relevant right holder beforehand and submit all the license to Party A
when providing the work deliverables. Party B guarantees that its work submitted
under this Agreement is not likely infringe the legal rights (including but not
limited to intellectual property rights) of third parties. If a third party
makes a claim against Party A for disputes arising from Party B’s work submitted
under this Agreement, Party B shall be responsible for the settlement and
compensate for all costs such as legal fees and litigation fees incurred and
losses incurred by Party A;

 

(3) Party B shall arrange the implementation of the project strictly in
accordance with the development content and time provided under this Agreement
and the relevant Annexes, and submit the work deliverables to Party A within the
specified time;

 

IV. Research and Development Costs and Payment Method

 

All platform construction and operation commitments shall be borne by Party B.
These includes but are not limited to:

 

Software and hardware costs for platform construction, platform operating costs
and service promotion costs.

 

 

--------------------------------------------------------------------------------

 

 

V. Confidentiality of Technical Information and Data

 

All deliverables under this Agreement and all the materials and documents
provided by Party A to Party B in the course of implementing the Agreement are
the trade secrets of Party A. Party B shall be obligated to the confidentiality.

 

After the development and completion of the system platform, the Parties will
jointly operate and use it. Upon the expiration of the term of the cooperation,
the platform source code shall be handed over to Party A.

 

VI. Miscellaneous

 

This Agreement shall be executed in 4   copies, each party retaining 2 copies
thereof, which shall take effect from the date of signing and affixation of
seals by the Parties and terminate on the date when the rights and obligations
of the Parties end.

 

Party A: China United Network Communications Limited Yunnan Branch

 

Representative:                                 

 

Date:     DD    MM    YY

 

Party B: Shanghai Jiuge Information Technology Co., Ltd.

 

Representative:       

 

Date:     DD    MM    YY

 

 

--------------------------------------------------------------------------------

 

 

Annex 2

 

China Unicom Agency Funds Collection Service and

 

Customer Acceptance Agreement

 

(Prepaid Business Deposit Model)

 

Party A (Payee): China United Network Communications Limited Yunnan Branch

 

Party B (Entrusted Payer): Shanghai Jiuge Information Technology Co.,
Ltd.         

 

Party B fills in the following form and guarantees the authenticity of the
information.

 

Name of Agency

 Shanghai Jiuge Information Technology Co., Ltd.

Name of Contracted Outlet

 

Name of Contracting Agent

Mao Junyi

Telephone

[____]

Type of Service Applied for

Agency Fund Collection Contract ☐

Agency Fund Collection Contract Termination ☐

Identity Card No. of Contracting Party

 [____]

Name of Bank

Industrial and Commercial Bank of China ☐ Agricultural Bank of China ☐ Bank of
China ☐ China Construction Bank ☐ Bank of Communications ☐ Postal Savings Bank
of China ☐ China Merchants Bank ☐ China Everbright Bank ☐ Ping An Bank ☐
Shenzhen Development Bank ☐ China CITIC Bank ☐ China Minsheng Bank ☐ China
Industrial Bank ☐ Hua Xia Bank ☐ Pudong Development Bank ☐ China Guangfa Bank
☐ Bank of Shanghai ☐ Bank of Beijing ☐ Other banks           

Bank Account Name

Shanghai Jiuge Information Technology Co., Ltd.

Type of Bank Card

Savings Card ☐ Credit Card ☐ Public Accounts ☐

Bank Card Number

 [____]

Address (optional)

 

 

 

--------------------------------------------------------------------------------

 

 

In order to simplify the payment method of Party B, the Parties have, on the
principle of voluntariness, equality and good faith, agreed to the following in
respect of Party B’s handling of China Unicom Agency Fund Collection Service:

 

1. Party B agrees to authorise Party A to use Party B’s contracted bank card and
adopt the entrusted deduction method for automatic payment of prepaid deposit
that Party B is required to pay for its service acceptance.

 

2. Party B shall ensure that the account name of the contracted bank card
provided is the same as the name of the contracting party. If deduction is
unsuccessful due to inconsistency such as falsehood or fraud in the information
provided by Party B, resulting in Party B failing to make payments or the
services being affected, Party A shall not bear the corresponding
responsibilities.

 

3. Party B guarantees the authenticity, legality and validity of the relevant
information such as the bank, account name and account number registered under
this Agreement and the binding of only one bank account. Party B also guarantees
that there is no illegal misuse of another bank account. All legal liabilities
and consequences arising from the fraudulent use of other people’s accounts
shall be borne by Party B. The signing of this Agreement means that all disputes
between Party B and the bank or related institutions regarding this payment are
disputes between Party B and the bank or related institutions, and have nothing
to do with Party A.

 

4. Party B shall ensure that the contracted bank card has sufficient balance to
avoid unsuccessful deduction. Party B shall be responsible if the prepaid
deposit balance becomes insufficient due to errors in the information, including
but not limited to the bank account number and the contracting number, provided
by Party B, or deduction failure or errors caused by insufficient account
balance, account closure, frozen account, unauthorised actions, expired bank
card and other reasons not attributable to Party A.

 

5. Party B and the bank shall obtain the prior written consent of Party A and
handle the termination formalities should they terminate this service. This
Agreement expires automatically upon the end of the service.

 

6. If there are any changes to the agency fund collection service rules, Party
A’s latest service announcement shall prevail.

 

7. After successful deduction by Party A, if Party B objects to the deduction,
Party A shall initiate an inquiry. If there is a dispute, the Parties will
resolve it through consultations. If consultation fails, either party has the
right to file a lawsuit in the People’s Court with jurisdiction over the
domicile of Party A.

 

 

--------------------------------------------------------------------------------

 

 

8. This Agreement takes effect on the date of signing and affixation of seals by
the Parties and the activation of service. It shall have the same term as the
China Unicom Service Agency Agreement.

 

Party B warrants that it has fully and completely read and understood all the
terms and conditions stipulated in this Agreement and guarantees the
authenticity of the information therein.

 

 

 

Party A: China United Network

Communications Limited

Party B: Shanghai Jiuge Information

Technology Co., Ltd.

       

                        Branch

         

Manager:

 

Date:

Principal/Company:

 

Date

 

 

--------------------------------------------------------------------------------

 

 

Annex 3 China Unicom Agency Funds Collection Service and Customer Acceptance
Agreement

 

(Credit Model)

 

Party A (Payee) : China United Network Communications Limited Yunnan Branch

 

Party B (Entrusted Payer) : Shanghai Jiuge Information Technology Co.,
Ltd.                                     

 

Party A grants Party B a credit line of 50000.00 yuan and/or / days of account
term. Party B shall deposit all the business funds for the current period, when
the accumulated amount arising from operating Party A’s agency service is close
to the credit line or within 2 days after the expiration of each account term,
to the bank account designated by Party A. Alternatively, Party A shall initiate
the deduction from the bound bank card of Party B / Unicom account.

 

Party B fills in the following form and guarantees the authenticity of the
information.

 

Name of Partner

 Shanghai Jiuge Information Technology Co., Ltd.

Name of Contracted Company

 

Name of Contracting Party

Mao Junyi

Telephone

[____]

Type of Service Applied for

Partner Fund Collection Contract ☐

Partner Fund Collection Contract Termination ☐

Identity Card No. of Contracting Party

[____]

Name of Bank

Industrial and Commercial Bank of China ☐ Agricultural Bank of China ☐ Bank of
China ☐ China Construction Bank ☐ Bank of Communications ☐ Postal Savings Bank
of China ☐ China Merchants Bank ☐ China Everbright Bank ☐ Ping An Bank ☐
Shenzhen Development Bank ☐ China CITIC Bank ☐ China Minsheng Bank ☐ China
Industrial Bank ☐ Hua Xia Bank ☐ Pudong Development Bank ☐ China Guangfa Bank
☐ Bank of Shanghai ☐ Bank of Beijing ☐ Other banks         

Bank Account Name

Shanghai Jiuge Information Technology Co., Ltd.

Type of Bank Card

Savings Card ☐ Credit Card ☐ Public Accounts ☐

Bank Card Number

[____]

Address (optional)

/

 

In order to simplify the payment method of Party B, the Parties have, on the
principle of voluntariness, equality and good faith, agreed to the following in
respect of Party B’s handling of China Unicom Agency Fund Collection Service:

 

1. Party B agrees to authorise Party A to use Party B’s contracted bank card and
adopt the Party B-initiated payment or the entrusted deduction method for the
reactivation of credit line and/or account term after accepting Party B’s
services.

 

2. Party B shall ensure that the account name of the contracted bank card
(Unicom account name) provided is the same as the name of the contracting party.
If deduction is unsuccessful due to inconsistency such as falsehood or fraud in
the information provided by Party B, resulting in Party B failing to make
payments or the services being affected, Party A shall not bear the
corresponding responsibilities.

 

3. Party B guarantees the authenticity, legality and validity of the relevant
information such as the bank, account name and account number registered under
this Agreement and the binding of only one bank account. Party B also guarantees
that there is no illegal misuse of another bank account. All legal liabilities
and consequences arising from the fraudulent use of other people’s accounts
shall be borne by Party B. The signing of this Agreement means that all disputes
between Party B and the bank or related institutions regarding this payment are
disputes between Party B and the bank or related institutions, and have nothing
to do with Party A.

 

4. Party B shall ensure that the contracted bank card has sufficient balance to
avoid unsuccessful deduction. Party B shall be responsible if the prepaid
deposit balance becomes insufficient due to errors in the information, including
but not limited to the bank account number and the contracting number, provided
by Party B, or deduction failure or errors caused by insufficient account
balance, account closure, frozen account, unauthorised actions, expired bank
card and other reasons not attributable to Party A.

 

 

--------------------------------------------------------------------------------

 

 

5. Party B and the bank shall obtain the prior written consent of Party A and
handle the termination formalities should they terminate this service. This
Agreement expires automatically upon the end of the service.

 

6. If there are any changes to the agency fund collection service rules, Party
A’s latest service announcement shall prevail.

 

7. After successful deduction by Party A, if Party B objects to the deduction,
Party A shall initiate an inquiry. If there is a dispute, the Parties will
resolve it through consultations. If consultation fails, either party has the
right to file a lawsuit in the People’s Court with jurisdiction over the
domicile of Party A.

 

8. This Agreement takes effect on the date of signing and affixation of seals by
the Parties and the activation of service. It shall have the same term as the
Yunnan Unicom Electronic Sales Platform Construction and Operation Cooperation
Agreement.

 

Party B warrants that it has fully and completely read and understood all the
terms and conditions stipulated in this Agreement and guarantees the
authenticity of the information therein.

 

Party A: China United Network

Communications Limited

Party B: Shanghai Jiuge Information

Technology Co., Ltd.

       

                        Yunnan

Branch

         

Manager:

 

Date:

Principal/Company:

 

Date

 

 

--------------------------------------------------------------------------------

 

 

Annex 4

 

Requirements and Agreement related to China Unicom Agencies’

Implementation of ‘Protection of Personal Data of Users’ and ‘Registration of

Users’ True Identity Information’

 

Party A: China United Network Communications Limited Yunnan Branch

 

Party B: Shanghai Jiuge Information Technology Co., Ltd.

 

As the authorised service agent of Party A, Party B is obliged to implement the
relevant provisions of the State laws and regulations, including the Provisions
on Protecting the Personal Information of Telecommunications and Internet Users
and the Registration of True Identity Information of Telephone Subscribers.

 

Article 1   In accordance with the relevant provisions of the State
Administration for the Industry, Party B is obliged to perform the inspection
and registration of the true identity information of China Unicom customers that
it has developed. In the course of handling the network access for the
customer’s landline telephone and mobile telephone (including wireless network
card; the same shall apply hereinafter), signing an agreement with the customer
or confirming the provision of services, Party B must truthfully register the
true identity information provided by the customer.

 

Network access refers to the customer’s handling of landline installation,
relocation, account transfer, opening of mobile phone account, account transfer,
etc.

 

Article 2   When registering the customer’s true identity information:

 

(I) Party B is obliged to request the customer to present the original and valid
identification documents for inspection. The method of inspection include but is
not limited to verification through the relevant department information
database. The customer identity card specifically refers to: (1) the original
valid personal identification document in the case of an individual customer and
the original valid certificate of the agent/guardian and the individual if
another person is entrusted (hereinafter r the agent or guardian of the
individual customer shall be referred to as “Agent”), (2) the original copy of
the duplicate of the business license (or the original organisation code
certificate) and the original valid identification document of the manager in
the case of a corporate customer.

 

The valid identification document of the individual customer, Agent or manager
refers to: (1) Citizen identity card or temporary citizen identity card and
household register for Chinese residents living in China; (2) Military identity
card for personnel of the Chinese People’s Liberation Army and police identity
card for personnel of the Chinese People’s Armed Police; (3) Mainland Travel
Permit for Hong Kong and Macau Residents for the residents of Hong Kong and
Macau and Mainland Travel Permit for Taiwan Residents for the residents of
Taiwan; and (4) Passport for foreigners.

 

 

--------------------------------------------------------------------------------

 

 

The valid identification document of the corporate customer refers to: (1)
Organisation Code Certificate; (2) Business licence; (3) Social enterprise
registration certificate; (4) Institution legal person certificate; (5)
Diplomatic note.

 

(II) Party B is obliged to request the individual customer (or manager) or the
manager of a corporate customer to truthfully write down the following
information: (1) Individual customer will fill in the type of valid individual
identification, the name, number, address and other information stated in the
identification document; where another is entrusted, it must also include the
Agent’s type of valid identification document and the name, number and address
stated in the identification document; (2) Corporate customer will fill in the
organisation name, address and valid contact method and the manager’s type of
valid identification document, the name, number and address stated in the
identification document.

 

(III) When the customer has produced the original copy of the true and valid
identity document for verification, Party B will use the identity card reader
and public security identity card system for verification. It will then use the
electronic true name customer terminal to collect the information in the
customer’s valid identification document and upload it for storage in the Unicom
Service Support System. This completes the registration of the customer’s true
identity information.

 

(When Party B is an electronic channel, Party B shall provide a valid method to
upload the information contained in the customer’s valid identity document for
storage in the Unicom Service Support System to complete the registration of the
customer’s true identity information) (If the agency type is an electronic
channel, the above description in brackets shall apply. Other types of agencies
will not be listed with the above text in the Agreement).

 

(IV) If any of the following applies to the customer, Party B must handle the
service for them: (1) The customer refuses to produce the original true and
valid identification document (2) The customer refuses to fill in the relevant
information truthfully; (3) The customer misuses another person’s identification
document; (4) The customer uses forged and altered identification document.

 

Article 3   Party B is obliged to configure the equipment required to carry out
the registration of the customer’s true identity information, including but not
limited to computers, copiers, printers, scanners, ID card readers, etc.

 

 

--------------------------------------------------------------------------------

 

 

Article 4   Party B shall ensure the truthfulness, completeness, accuracy and
security of the customer’s information in accordance with Party A’s relevant
customer data and service management specifications. It shall submit it to Party
A once every     days according to Party A’s customer data filing requirements.
When Party B promotes Party A’s business, if the customer initiate a complaint
or dispute due to Party B’s customer information not consistent with that in the
customer’s documents or missing data during registration, etc., Party B shall be
responsible for resolving the problem. If Party A incurs losses therefrom
(including but not limited to customers’ arrears, etc.), Party B shall fully
compensate Party A.

 

Article 5   Party B shall properly keep the customer’s information, and strictly
observe its confidentiality obligation pertaining to the customer’s information.
It shall comply with Party A’s requirements for the protection, management, use
and handling of customer data. Sufficient confidentiality measures and systems
shall be adopted to ensure that the customer information is safe, not disclosed,
tampered with, damaged, traded, illegally provided to other parties, not
improperly used in any other form, and not used for any purpose other than
within the scope of this Agreement. If the customer incurs losses arising
therefrom, Party B shall bear the responsibility in accordance with the law. If
Party A incurs losses, Party B shall be responsible for the compensation in
full.

 

Article 6   Party B shall not collect and use customer data and information
outside the scope of Party A’s authorisation. Party B shall not collect or use
customer information and information by means of deception, misdirection or
coercion or in violation of laws, administrative regulations and agreements with
the customer.

 

Article 7   Party B is obliged to accept Party A’s supervision and inspection of
the implementation of the customer’s true identity information registration and
customer information protection work.

 

Article 8   This Agreement takes effect on the date of signing and affixation of
seals by the Parties. It shall have the same term as the Yunnan Unicom
Electronic Sales Platform Construction and Operation Cooperation Agreement.

 

 

Party A:     China United Network

Communications Limited Yunnan

Branch

Party B: Shanghai Jiuge Information

Technology Co., Ltd.

       

Signature of Representative:

 

Date:

Signature of Representative:

 

Date

 